 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion to a temporary lobby. Four inside guards who formerly checkedthe credentials of visitors to a "secretarea,"now control admission tothe powerhouse. Fourteen gatemen who were assigned to variousgates checking on the inflow and outflow of men and vehicles, nowguard gates which were formerly left unguarded. Twenty-five clockcarriers who formerly hourly traversed assigned routes in the plant,checking for fire and fire hazards and punching clocks at prescribedintervals, now follow the Globe employees on their rounds at intervalsof about 20 minutes, but no longer carry clocks.The Globe Agency guards are armed and uniformed; the employ-ees involved in this proceeding are neither.All the duties performedby the latter before June 25, 1951, are now being carried out by theformer.This arrangement is'expected to continue.According to theEmployer's uncontradicted testimony, it has no need for guards inaddition to those supplied by the Globe Agency,3 the employees pres-ently classified as guards, gatemen, and clock carriers will be re-assigned to other nonguard jobs within 3- months of July 31, 1951,and at present do not function for the purpose of enforcingagainstemployees and others rules to protect the property of the Employeror to protect the safety of persons on the Employer's premises.Underall the circumstances, we find that at the present time, the guards,gatemen, and clock carriers are not guards within the meaning of theAct.4As neither uniondesires anelectionin a unitof nonguards, we shalldismiss the petition.Order,IT Is HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.9The Petitioner does not seek to represent the Globe Agency guards.4In view of our finding that the employees involved are not guards,we find that it isunnecessary to decide whether the Petitioner is affiliated directly or indirectly with theAmerican Federation of Labor.KIMBLE GLASS DIVISION, OwENS-ILLINOIS GLASS COMPANY and INTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICIILT[7RALIMPLEMENT WORKERS OF AMERICA, UAW-CIO, PETITIONER.CaseNo. 13-RC-2005.October 4, 1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Herman J. DeKoven, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.96 NLRB No. 91. KIMBLE GLASS DIVISION, OWENS-ILLINOIS GLASS CO.641Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to represent production and maintenanceemployees at the Employer's Warsaw, Indiana, plant. The Employerand American Flint Glass Workers' Union of North America, AFL,the Intervenor herein, urge a current contract as a bar to thisproceeding.The contract urged as a bar was executed on September 21, 1950,and made effective from September 4, 1950, to October 31, 1952.Entered into pursuant to a prior union-security authorization elec-tion,l it contains a union-security provision which reads as follows :Membership in the American Flint Glass Workers' Union ofNorth America shall constitute a condition of employment for allemployees covered by this agreement subject to Section 8 (a;(3) of the Labor-Management Relations Act of 1947.New em-ployees shall become members of American Flint Glass Workers'Union of North America within thirty (30) days from date oftheir employment.The Petitioner contends that this provision exceeds the limitedform of union-security agreement permitted by Section 8 (a) (3) ofthe Act, urging that no 30-day escape period is provided for employeeswho were employed on the date of the execution of the contract, andthat the mere reference to Section 8 (a) (3) of the Act does not "save"the union-security provision from this defect.We find no merit inPetitioner's contention.It is clear that the incorporation by directreference of the provisions of Section 8 (a) (3) of *the Act into *eunion-security provision constitutes a lawful, if inartistic, union-security agreement.The second sentence of the provision is not in-consistent with Section 8 (a) (3), and is, in effect, merely redundant.We find that the union-security provision is valid and that the con-tract therefore operates as a bar to an immediate election.2We shalldismiss the petition.'Case No. 13-tiA-1947, November 12, 1948, not reportedin printed volumes of Boarddecisions.2Snyder Engineering Corporation,90 NLRB 783. 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrderIT IS HEREBY ORDERED that the petition herein be, and it hereby is,dismissed.BULLDOG ELECTRIC PRODUCTS COMPANYandINTERNATIONAL BROTHER-HOOD OF ELECTRICAL WORKERS,AFL,PETITIONER.Case No. 7-RC-1384.October4,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before James A. Harley,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Houston andReynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of technical employees,including, among others, various kinds of draftsmen, a laboratorytechnician, a model maker, copywriters, estimators, a blueprint opera-tor, production planners, and methods engineers.The Employercontends that the unit is inappropriate because of a lack of homo-geneity in its composition. It bases this contention on the fact thata' little less than one-half of the employees in the proposed unit aredraftsmen, that other employees in the unit do not have draftingtraining or experience, and that even among themselves the drafts-men are not interchangeable. It further argues that an appropriateunit should include office and clerical employees and should excludecertain classifications of employees discussed hereinafter.. Finally,the Employer asserts that the Petitioner is an inappropriate bargain-ing agent because it already represents the Employer's productionand maintenance employees, and technical personnel are not eligiblefor membership in the Petitioner.96 NLRB No. 85.